Citation Nr: 1140976	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of the      left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for left shoulder and left elbow disabilities, and denied a claim for entitlement to "service connection for loss of use of the left arm." A Board videoconference hearing was held in November 2007, a transcript of which is         on file.

It is from the original denial of benefits that the current claim on appeal originates. By way of relevant history, the Veteran filed a Notice of Disagreement (NOD) in May 2005.  In a January 2006 decision, the RO granted service connection for the left shoulder disability rated 20 percent, and for the left elbow disability, rated 10 percent. The decision stated that this was a full grant of the benefits sought on appeal with regard to these issues. Meanwhile, a Statement of the Case (SOC) was issued in January 2006 addressing the claimed loss of use of the left arm. The Veteran perfected his appeal with regard to this remaining claim of service connection for the loss of use of the left arm. 

On first review of this case in February 2008, the Board found need to substantially clarify the issue on appeal. The Board observed that the RO had erroneously characterized the Veteran's claim as one of service connection for "loss of use" of an arm.  While the Veteran is service-connected for disorders of the left shoulder and left elbow, there was no cognizable disability for purposes of service connection identified as "loss of use" of an arm (including provided for anywhere under VA's rating schedule, see 38 C.F.R. Part 4). Rather, in 2008, the Board deemed the appropriate posture of the issue to be entitlement to SMC based on loss of use of the left arm, particularly given that the RO in some later Supplemental SOCs (SSOCs) had framed the issue as such. Consequently, the Board remanded the issue of entitlement to SMC back to the RO for initial adjudication and decision.

The purview of the Board's February 2008 remand did not stop there, however,          as the Board recognized also that the Veteran had filed a January 2006 timely NOD with the assignment of initial evaluations for the left shoulder and left elbow disabilities. The Veteran was therefore entitled to receive a SOC on these matters, as the next stage towards perfecting an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238 (1999).  

Thereafter, a December 2010 SOC was issued on the increased evaluation claims, which raised to 30 percent the rating for left shoulder disability, and kept to               20 percent the rating for left elbow disability. The Veteran did not file a timely    VA Form 9 or other Substantive Appeal, and thus the increased evaluation claims are not presently on appeal before the Board. Rather, the only matter that is presently on appeal is that of entitlement to SMC, a claim which has since been returned to the Board for further appellate review. 

Unfortunately, there is further evidentiary development required before a comprehensive decision may be rendered in this case. The appeal is again REMANDED to the RO via the Appeals Management Center (AMC),                        in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Special monthly compensation is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the            VA Rating Schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114        (k)-(s), and 38 C.F.R. §§ 3.350, 3.352. In pertinent part, SMC is payable at a specified rate if the Veteran, as the result of service-connected disability,                 has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prostheses in place.                    38 U.S.C.A. § 1114(n) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(d) (2011).

The Veteran is presently service-connected for high right humeral amputation (dominant arm). The basis for filing the instant claim is that in addition to the anatomical loss of the right arm, the Veteran has sustained loss of use of his remaining left arm. To date however, the available medical evidence gives only a very limited portrayal of the extent of impairment involving the left arm, and does not clearly indicate whether indeed the Veteran's degree of left arm disability would meet the somewhat stringent requirement of total loss of use of the arm. The Veteran did undergo March 2010 and February 2011 VA examinations including evaluation for the left arm, but these were largely absent extensive clinical findings regarding the severity of a left arm condition. The Board is not satisfied that it has a complete picture of the Veteran's condition, particularly insofar as the degree of available use of the left arm in the course of daily life both during and after repetitive usage. In order to decide this case, the Board considers it imperative that the Veteran undergo a more claim-specific and comprehensive VA medical examination. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination with an orthopedic specialist to ascertain whether the Veteran currently manifests the loss of use of the left arm. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is requested to respond to the following inquiries: 

* Provide a reasoned and conclusive medical opinion as to whether the Veteran currently manifests the loss of use of his left arm. 
* In providing the requested determination,         please conduct a thorough examination of the left upper extremity, particularly in regard to available range of motion both on initial evaluation, and following repetitive range of motion testing. The examiner should specifically quantify whether there is any additional lost mobility in the left upper extremity due to functional loss from pain on use, weakness, fatigue, repetitive motion, or other factors. 

* Please also indicate the review and consideration of the following: (1) the November 2007 statement of Dr. A.C., MD, private physician; (2) the March 2010 VA examination report; (3) the February 2011 VA examination report.

It is absolutely imperative that the examiner include in the examination report the complete rationale for any opinion expressed.

2. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.            If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a new Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

